Title: To Thomas Jefferson from Alexander Stuart, 21 November 1804
From: Stuart, Alexander
To: Jefferson, Thomas


                  
                      Sir. 
                     Kent County Maryland21st. Novr. 1804
                  
                  Some time has lapsed since Intelligence reached this place that Major Allen McLane of Wilmington, Delaware would be displaced and his office given to another. It has also been asserted that several Characters have been recommended to replace him, which if correctly stated will I fondly hope induce the President to indulge an old revolutionary Soldier, without Suspicion of improper Motives or Charges of Presumption to send his name in among other applicants.
                  I am sensible of the Impropriety and feel all the awkwardness of self-application, but as I am destitute of Friends in the Governmental Department, and have but few acquaintances at Washington even at the present moment; the President will I hope excuse the novelty and be so condescendingly good as to enquire of Messrs. Nielson, Rodney, Archer and Nicholson of the House of Representatives and Majors Wright and Anderson of the Senate who and what I now am, and regularly have been since the Year 1776. To Doctor James Tilton of Wilmington, Del. I also beg leave to refer; and should be pleased if Enquiries could conveniently be made at Annapolis.
                  If such Information is received from the above Sources as will justify the President in my appointment (if Mr. McLane is dismissed) I shall feel sensibly gratefull and highly gratified; and if one more worthy and better entitled succeeds, I shall most chearfully submit and acquiesce in his Preferment, from a Conviction that you will not only do my Dear Sir what is right and just, but what your superior Knowledge of the Interests of our common Country points out as your Duty.
                  Indulge me in observing that I was raised and educated in Delaware and long resided in it, though for ten years past I have been an Inhabitant of Maryland.
                  Whatever may be the Result of this address and Application—which is the first Favour I ever asked of my Country for myself—I beg the President to be assured of my high Veneration and to accept my most respectfull Salutations.
                  May you long be spared Sir by Divine Providence to aid your Country with your Wisdom and Experience, and to keep our Political Barque in the Haven of Peace and Prosperity which under your auspices she has been safely placed. I am with great Consideration 
                  Your Fellow Citizen
                  
                     Alexander Stuart.
                  
               